         Case
          Case1:18-cv-01962-SAG
               1:18-cv-01962-SAG Document
                                  Document95-1
                                           96 Filed
                                               Filed06/01/20
                                                     05/31/20 Page
                                                               Page11ofof22



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 FIREMAN’S FUND INSURANCE CO
 a/s/o THE COUNCIL OF UNIT OWNERS
 OF 414 WATER STREET
 CONDOMINIUM

                         Plaintiff           CASE NO.: 1:18-cv-01962-SAG
 v.

 FEDERAL FIRE PROTECTION CORP.

                        Defendant


 FEDERAL FIRE PROTECTION CORP.

                   Third-Party Plaintiff
 v.

 VICTAULIC COMPANY

 and

 VSC FIRE & SECURITY

              Third-Party Defendants


 VICTAULIC COMPANY

               Fourth-Party Plaintiff
 v.

 ALLIED TUBE AND CONDUIT
 CORPORATION

 and

 ATKORE INTERNATIONAL, INC.

             Fourth-Party Defendants




LEGAL\45733628\1
         Case
          Case1:18-cv-01962-SAG
               1:18-cv-01962-SAG Document
                                  Document95-1
                                           96 Filed
                                               Filed06/01/20
                                                     05/31/20 Page
                                                               Page22ofof22



                                             ORDER

        In consideration of the Parties’ Joint Motion to Extend Scheduling Order, and for good
                          1st day of _______________________,
cause shown, it is this _____           June                  2020, hereby

        ORDERED that the motion is granted. This Order shall govern deadlines in this case:

        June 22, 2020:                Plaintiff’s Rule 26(a)(2) disclosures

        July 22, 2020:                Defendant’s Rule 26(a)(2) disclosures

        August 24, 2020:              Plaintiff’s rebuttal Rule 26(a)(2) disclosures
                                      Third Party Defendants’ Rule 26(a)(2) disclosures

        September 7, 2020:            Rule 26(e)(2) supplementation of disclosures and responses

        September 24, 2020:           Discovery deadline, submission of status report

        September 24, 2020            Mediation to occur on or before this date

        November 16, 2020:            Requests for admission

        December 14, 2020:            Dispositive pretrial motions deadline

        SO ORDERED.




                                                ________________________________________
                                                Hon. Stephanie A. Gallagher


Copies to: all Counsel via electronic filing.




                                                  2
LEGAL\45733628\1
